
	

113 HR 168 IH: Small Business Freedom of Commerce Act of 2013
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 168
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. Garrett
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To permit small business concerns operating in the United
		  States to elect to be exempt from certain Federal rules and regulations, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Freedom of Commerce Act
			 of 2013.
		2.Small business
			 exemptions
			(a)ElectionNotwithstanding any other provision of law,
			 a small business concern operating in the United States may elect to be exempt
			 from any Federal rule or regulation issued on or after January 20, 2009.
			(b)Process for
			 exemption
				(1)Notification of
			 Federal agencyTo be exempt
			 from a rule or regulation under this section, the highest ranking official of a
			 small business concern shall provide to the Federal agency that issued such
			 rule or regulation written notice that the small business concern has elected
			 to be exempt from such rule or regulation.
				(2)TimingA
			 small business concern shall be exempt from a rule or regulation beginning on
			 the date that is 30 days after the date that written notice provided by such
			 concern under paragraph (1), with respect to such rule or regulation, is
			 received by the applicable Federal agency.
				(3)Confirmation of
			 written noticeNot later than 7 days after receiving a written
			 notice under paragraph (1), the head of the Federal agency that received such
			 notice shall provide to the applicable small business concern written
			 confirmation that such notice has been received.
				(c)Notification of
			 publicA small business
			 concern that is exempt from a Federal rule or regulation under this section
			 shall—
				(1)label any product
			 of the concern affected by such exemption in a manner that provides notice that
			 the product is no longer subject to such rule or regulation; and
				(2)include in any communication of the concern
			 relating to a product or activity affected by such exemption notice that the
			 product or activity is no longer subject to such rule or regulation.
				(d)PenaltiesA
			 small business concern that fails to satisfy any requirement under this section
			 shall be subject to penalties for noncompliance with an applicable Federal rule
			 or regulation without regard to any election of the small business concern to
			 be exempt from such rule or regulation.
			(e)LimitationsA
			 small business concern may not elect to be exempt under this section from a
			 rule or regulation issued by the Department of Defense or the Department of
			 Homeland Security, if the Secretary of Defense or the Secretary of Homeland
			 Security has determined that such rule or regulation is necessary for the
			 security of the United States.
			(f)DefinitionsIn
			 this section, the following definitions apply:
				(1)Federal
			 agencyThe term Federal
			 agency means any department, agency, or independent establishment of the
			 Federal Government.
				(2)Small business
			 concernThe term small business concern has the
			 meaning given such term in section 3(a) of the Small Business Act (15 U.S.C.
			 632(a)).
				
